 EXHIBIT 10.18

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of
_______________, 2017, by and among CÜR Media, Inc., a Delaware corporation
(“CÜR Media”), CUR Holdings, Inc., a Delaware corporation (“Holdings”), each
subsidiary of CÜR Media listed on the signature pages hereof (each a
“Subsidiary”), and the secured parties listed on the signature pages hereof.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith (as such may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Purchase Agreement”), by and among CÜR Media, Holdings and each secured party
set forth as a Buyer on the signature page(s) affixed thereto (each, a “Buyer”
or “Secured Party” (in the event the Placement Agent, or any of its designees,
exercises Placement Agent Warrants to purchase Preferred Stock Units such
individual or entity shall become a Secured Party for the purposes of this
Agreement)), Holdings has agreed to sell, and each of the Buyers has agreed to
purchase, severally and not jointly, the Preferred Stock Units, each Preferred
Stock Unit consisting of (i) Unit Shares, which are convertible into shares of
Common Stock of Holdings, and (ii) Unit Warrants to purchase shares of Common
Stock of Holdings; and

 

WHEREAS, simultaneously with the initial closing of the sale of the Preferred
Stock Units, the Company shall consummate a closing of its offering of a 12%
Senior Secured Promissory Note of the Company, in the principal amount of
$2,500,000, with a term of twelve (12) months (the “New Note”), at a purchase
price of 100% (par) (the buyer of the New Note shall be referred to herein as
the “New Note Holder”); and

 

WHEREAS, Holdings is negotiating a transaction with CÜR Media, pursuant to
which, under certain circumstances, it will either (i) merge with and into CÜR
Media (the “Merger”), or (ii) acquire all of the intellectual property and other
assets and liabilities of CÜR Media related to CÜR Media’s Music Streaming
Business (the “Asset Acquisition” and, together with the Merger, the
“Combination Transaction”), as further described in the Term Sheet, dated
September 11, 2017, by and between the Company and CÜR Media, a copy of which is
attached to the Purchase Agreement as Exhibit E; and

 

WHEREAS, each Grantor (as defined below) will receive direct and substantial
benefits from the purchase by each of the Secured Parties of the Preferred Stock
Units; and

 

WHEREAS, pursuant to the Purchase Agreement, the Certificate of Designation and
the other Transaction Documents, the Secured Parties shall have a right to Put
the Preferred Stock Units to the Company (as defined below) at the Put Price
under certain circumstances; and

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Preferred
Stock Units that the Company (as defined below) and each other Grantor (as
defined below) have granted a first priority security interest in and to the
Collateral to the Secured Parties to secure the Obligation of the Company (as
defined below), on the terms and conditions set forth in this Agreement, pari
passu with the first priority security interest in and lien on the Collateral
granted to the New Note Holder in connection with the New Note Holder’s purchase
of the New Note in the New Note Offering; and

 



 1

  



  

NOW, THEREFORE, for and in consideration of the Purchase Agreement and the
Preferred Stock Units, and the other premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties covenant and agree as follows:

 

1. Definitions.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. In addition to the words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of each Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by each Grantor, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of each Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of each Grantor, and
(ii) Proceeds of each of them.

 

“Company” shall mean (i) initially, Holdings, (ii) following the consummation of
the Asset Acquisition, Holdings, and (iii) following the consummation of the
Merger, CÜR Media.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by each Grantor,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of each Grantor, and not included in Inventory of each Grantor,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 



 2

  



  

“Event of Default” shall mean any default by the Company in the performance of
its Obligation under this Agreement and the Holder exercises his, her or its
option to Put the Preferred Stock Units to the Company. Such failure shall be
the sole Event of Default for the purpose of this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which each Grantor, now or
in the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of each Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, Intellectual Property, contracts, licenses,
license agreements, tax and any other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies, and computer
information, software, records and data, and oil, gas, or other minerals before
extraction now owned or acquired after the date of this Agreement by each
Grantor.

 

“Grantor” shall mean (i) initially, Holdings, (ii) following the consummation of
the Asset Acquisition, Holdings, and (iii) following the consummation of the
Merger, CÜR Media and any Subsidiary.

 

“Holder” means each Buyer and any person to whom a Buyer assigns all or any
portion of the Preferred Stock Units in accordance with the terms thereof. The
Holder or Holders owning a majority of the Preferred Stock Units (the “Majority
Holders”) are authorized to act on behalf of all of the Holders.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by each Grantor.

 

“Intellectual Property” shall mean, all intellectual property of the Grantors
including, without limitation all copyrights, trademarks, service marks, trade
names, trade secrets, patents, all documented and undocumented research, ideas,
data, theories, conclusions, reports, drawings, designs, blueprints, schematics,
exhibits, models, prototypes, source code, object code, flow charts, manuals,
processes, specifications, formulae, product configurations, notes, inventions
(whether or not patentable and whether or not reduced to practice) and any other
information of any kind developed, in development or maintained by the Grantors.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by each Grantor, and used or consumed in each Grantor’s business, whenever
acquired and wherever located.

 



 3

  



 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Obligation,” shall mean the Company’s obligation to pay the Put Price to any
Holder upon such Holder’s exercise of its right to Put the Preferred Stock Units
to the Company following the occurrence of a Put Trigger (as defined herein).

 

“Permitted Liens” shall mean all (i) all existing liens on the assets of a
Grantor which have been disclosed to the Buyers by the Company on a Schedule I
attached hereto, and (ii) all purchase money security interests hereinafter
incurred by a Grantor in the ordinary course of business.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

“Put Trigger” shall mean the following two conditions, either of which will
trigger the right of the Holder to Put the Preferred Stock Units to the Company:
(i) any voluntary or involuntary bankruptcy, liquidation, dissolution or winding
up of the affairs of the Company, or (ii) if, at any time within eighteen (18)
months following the Launch Date, the Company’s market capitalization is not
greater than $50,000,000, based on (A) if the Merger has occurred, the average
closing price of the Company’s Common Stock for any thirty (30) consecutive
trading days, based on the fully diluted, as converted number of shares of the
Company’s Common Stock, or (B) if the Asset Acquisition has occurred, a
valuation performed by an independent, reputable valuation expert selected by
the Company and approved by the Majority Holders (such approval not to be
unreasonably withheld or delayed), to be conducted at the Company’s expense, and
to be binding upon all parties absent demonstrable error.

 

“Transaction Documents” shall mean collectively, this Agreement, the Purchase
Agreement, the Certificate of Designation, the Warrant, the Registration Rights
Agreement, the Escrow Agreement and all other agreements, documents and
instruments executed and delivered in connection therewith, as each may be
amended, restated, supplemented, replaced or otherwise modified from time to
time in accordance with the terms thereof.

 

Capitalized terms not otherwise defined in this Agreement or the Purchase
Agreement shall have the meanings attributed to such terms in the Code.

 

2. Security Interest.

 

(a) As security for the performance of the Obligation of the Company, each
Grantor agrees that the Holders shall have, and each Grantor hereby grants and
conveys to and creates in favor of the Holders, a first priority security
interest under the Code in and to its Collateral, whether now owned or existing
or hereafter acquired or arising, and regardless of where located, pari passu
with the first priority security interest in and lien on the Collateral granted
to the New Note Holder in connection with the New Note Holder’s purchase of the
New Note in the New Note Offering. The security interest granted to the Holders
in this Agreement shall be a senior security interest, prior and superior to the
rights of all third parties existing on or arising after the date of this
Agreement, subject to the Permitted Liens, pari passu with the first priority
security interest in and lien on the Collateral granted to the New Note Holder
in connection with the New Note Holder’s purchase of the New Note in the New
Note Offering.

 



 4

  



  

(b) All of the Equipment, Inventory and Goods owned by each Grantor is located
in the states as specified on Schedule I attached hereto (except to the extent
any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business). Except as disclosed on
Schedule I, no material Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Company name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of Company (including corporation, partnership, limited partnership or
limited liability company), the organizational identification number issued by
Company’s state of incorporation, formation or organization (or a statement that
no such number has been issued), and the chief place of business, chief
executive officer and the office where Company keeps its books and records. Each
Grantor has only one state or province, as applicable, of incorporation,
formation or organization except as disclosed on Schedule I attached hereto.
Each Grantor does not do business and has not done business during the past five
(5) years under any trade name or fictitious business name except as disclosed
on Schedule I attached hereto.

 

3. Provisions Applicable to the Collateral.

 

The parties agree that the following provisions shall be applicable to the
Collateral:

 

(a) Each Grantor covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Grantor.

 

(b) The Holders or their representatives shall have the right, upon reasonable
prior written notice to a Grantor and during the regular business hours of the
Grantor, to examine and inspect the Collateral and to review the books and
records of the Grantor concerning the Collateral that is now owned or acquired
after the date of this Agreement by the Grantor and to copy the same and make
excerpts therefrom; provided, however, that from and after the occurrence of the
Event of Default, the rights of inspection and entry shall be subject to the
requirements of the Code.

 

(c) Each Grantor shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by each Grantor in the
states set forth on Schedule I or, upon written notice to the Holders, at such
other locations for which the Holders have filed financing statements, and in no
other states without ten (10) days’ prior written notice to the Holders, except
that each Grantor shall have the right until the Event of Default shall occur to
sell, move or otherwise dispose of Inventory and other Collateral in the
ordinary course of business.

 



 5

  



  

(d) Each Grantor shall not move the location of its principal executive offices
without prior written notification to the Holders.

 

(e) Without the prior written consent of the Holders, each Grantor shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f) Promptly upon request of the Majority Holders from time to time, each
Grantor shall furnish the Holders with such information and documents regarding
the Collateral and each Grantor’s financial condition, business, assets or
liabilities, at such times and in such form and detail as the Holders may
reasonably request.

 

(g) During the term of this Agreement, each Grantor shall deliver to the
Majority Holders, upon their reasonable, written request from time to time,
without limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to each
Grantor’s contracts or the performance of each Grantor’s contracts,

 

(ii) evidence of each Grantor’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to each Grantor’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of each Grantor, and Company shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
each Grantor and to assign to Holders all such security interests in favor of
each Grantor.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Holders under this Agreement, each Grantor shall have
the right until the Event of Default shall occur, at its own cost and expense,
to collect the Accounts and the Chattel Paper and to enforce their contract
rights.

 

(i) Subject to the terms of the New Note and the Permitted Liens, after the
occurrence of an Event of Default, the Majority Holders shall have the right, in
their sole discretion, to give notice of the Holders’ security interest to
account debtors obligated to each Grantor and to take over and direct collection
of the Accounts and the Chattel Paper, to notify such account debtors to make
payment directly to the Holders and to enforce payment of the Accounts and the
Chattel Paper and to enforce each Grantor’s contract rights. It is understood
and agreed by each Grantor that the Majority Holders shall have no liability
whatsoever under this subsection (i) except for their own gross negligence or
willful misconduct.

 

(j) At all times during the term of this Agreement, each Grantor shall promptly
deliver to the Holders, upon the written request of the Majority Holders, all
existing leases, and all other leases entered into by each Grantor from time to
time, covering any material Equipment or Inventory (the “Leased Inventory”)
which is leased to third parties.

 



 6

  



  

(k) Each Grantor shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(l) Each Grantor shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Holders at least ten (10)
days’ prior written notice thereof; however, the Majority Holders have the power
to waive a portion of the notice period if such waiver does not harm Holders’
security position.

 

(m) Subject to restrictions resulting from the New Note and the Permitted Liens,
each Grantor shall cooperate with the Majority Holders, at each Grantor’s
reasonable expense, in perfecting Holders’ security interest in any of the
Collateral. Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that the Majority Holders
may reasonably request, in order to perfect and protect the security interests
granted or purported to be granted hereby or to enable the Holders to exercise
and enforce their rights and remedies hereunder with respect to any of the
Collateral.

 

(n) Subject to restrictions resulting from the New Note and the Permitted Liens,
the Majority Holders may file any necessary financing statements and other
documents they deem reasonably necessary in order to perfect the Holders’
security interest without either Grantor’s signature. Each Grantor grants to the
Majority Holders a power of attorney for the sole purpose of executing any
documents on behalf of each Grantor which the Majority Holders deem reasonably
necessary to perfect Holders’ security interest. Such power, coupled with an
interest, is irrevocable.

 

4. Actions with Respect to Accounts.

 

Each Grantor irrevocably makes, constitutes and appoints the Majority Holders
its true and lawful attorney-in-fact with power to sign its name and to take any
of the following actions after the occurrence and prior to the cure of an Event
of Default, at any time without notice to either Grantor and at each Grantor’s
reasonable expense, subject to the terms of the New Note and the Permitted
Liens:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

 

(b) Notify all account debtors that the Accounts have been assigned to the
Holders and that the Holders have a security interest in the Accounts;

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Holders;

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;

 

(e) Receive, open and respond to all mail addressed to each Grantor;

 



 7

  



  

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;

 

(g) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Holders may:

 

(i) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Holders;

 

(ii) Receive and collect all monies due or to become due to each Grantor
pursuant to the Accounts;

 

(iii) Exercise all of each Grantor’s rights and remedies with respect to the
collection of Accounts;

 

(iv) Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(v) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Holders reasonably deem advisable;

 

(vi) Prepare, file and sign each Grantor’s name or names on any Proof of Claim
or similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

(vii) Prepare, file and sign each Grantor’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;

 

(viii) Endorse the name of each Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Holders’ possession;

 

(ix) Sign the name or names of each Grantor to verifications of Accounts and
notices of Accounts sent by account debtors to each Grantor; or

 

(x) Take all other actions that the Holders reasonably deem to be necessary or
desirable to protect each Grantor’s interest in the Accounts.

 



 8

  



  

(h) Negotiate and endorse any Document in favor of the Holders or their
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Company any instrument which
the Majority Holders may reasonably deem necessary or advisable to accomplish
the purpose hereof. Without limiting the generality of the foregoing, the
Majority Holders shall have the right and power to receive, endorse and collect
checks and other orders for the payment of money made payable to each Grantor
representing any payment or reimbursement made under, pursuant to or with
respect to, the Collateral or any part thereof and to give full discharge to the
same. Each Grantor does hereby ratify and approve all acts of said attorney and
agrees that said attorney shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law, except for
said attorney’s own gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until the Company shall have performed
the Obligation under this Agreement. Each Grantor further agrees to use its
reasonable efforts to assist the Majority Holders in the collection and
enforcement of the Accounts and will not hinder, delay or impede the Majority
Holders in any manner in their collection and enforcement of the Accounts.

 

5. Preservation and Protection of Security Interest.

 

Each Grantor represents and warrants that it has, and covenants and agrees that
at all times during the term of this Agreement, it will have, good and
marketable title to the Collateral now owned by it free and clear of all
mortgages, pledges, liens, security interests, charges or other encumbrances,
except for the New Note and the Permitted Liens and those junior in right of
payment and enforcement to that of the Holders or in favor of the Holders, and
shall defend the Collateral against the claims and demands of all persons, firms
and entities whomsoever. Assuming the Majority Holders have taken all required
action to perfect a security interest in the Collateral as provided by the Code,
each Grantor represents and warrants that as of the date of this Agreement the
Holders have, and that all times in the future the Holders will have, a first
priority perfected security interest in the Collateral, prior and superior to
the rights of all third parties in the Collateral existing on the date of this
Agreement or arising after the date of this Agreement, pari passu with the first
priority security interest in and lien on the Collateral granted to the New Note
Holder in connection with the New Note Holder’s purchase of the New Note in the
New Note Offering, subject to the Permitted Liens. Except as permitted by this
Agreement, each Grantor covenants and agrees that it shall not, without the
prior written consent of the Majority Holders (i) borrow against the Collateral
or any portion of the Collateral from any other person, firm or entity, except
for borrowings which are subordinate to the rights of the Holders, (ii) grant or
create or permit to attach or exist any mortgage, pledge, lien, charge or other
encumbrance, or security interest on, of or in any of the Collateral or any
portion of the Collateral except those in favor of the Holders, the holder of
the New Note, or the Permitted Liens, (iii) permit any levy or attachment to be
made against the Collateral or any portion of the Collateral, except those
subject to the New Note and the Permitted Liens, or (iv) permit any financing
statements to be on file with respect to any of the Collateral, except financing
statements in favor of the Holders, or those with respect to the New Note or the
Permitted Liens. Each Grantor shall faithfully preserve and protect the Holders’
security interest in the Collateral and shall, at its own reasonable cost and
expense, cause, or assist the Majority Holders to cause that security interest
to be perfected and continue perfected until the Company shall have performed
the Obligation under this Agreement. For purposes of the perfection of the
Holders’ security interest in the Collateral in accordance with the requirements
of this Agreement, each Grantor shall from time to time at the request of the
Holders file or record, or cause to be filed or recorded, such instruments,
documents and notices, including assignments, financing statements and
continuation statements, as the Majority Holders may reasonably deem necessary
or advisable from time to time in order to perfect and continue perfected such
security interest, and the Grantors shall be responsible to reimburse the
Majority Holders for such expense. Each Grantor shall do all such other acts and
things and shall execute and deliver all such other instruments and documents,
including further security agreements, pledges, endorsements, assignments and
notices, as the Majority Holders in their discretion may reasonably deem
necessary or advisable from time to time in order to perfect and preserve the
priority of such security interest as a first lien security interest in the
Collateral prior to the rights of all third persons, firms and entities, pari
passu with the first priority security interest in and lien on the Collateral
granted to the New Note Holder in connection with the New Note Holder’s purchase
of the New Note in the New Note Offering, and subject to the Permitted Liens,
and except as may be otherwise provided in this Agreement. Each Grantor agrees
that a carbon, photographic or other reproduction of this Agreement or a
financing statement is sufficient as a financing statement and may be filed
instead of the original.

 



 9

  



 

6. Insurance.

 

Risk of loss of, damage to or destruction of the Equipment, Inventory and
Fixtures is on each Grantor. Each Grantor shall insure the Equipment, Inventory
and Fixtures against such risks and casualties and in such amounts and with such
insurance companies as is ordinarily carried by corporations or other entities
engaged in the same or similar businesses and similarly situated or as otherwise
reasonably required by the Majority Holders in their sole discretion. In the
event of loss of, damage to or destruction of the Equipment, Inventory or
Fixtures during the term of this Agreement, each Grantor shall promptly notify
the Majority Holders of such loss, damage or destruction. At the reasonable
request of the Majority Holders, each Grantor’s policies of insurance shall
contain loss payable clauses in favor of each Grantor and the Holders as their
respective interests may appear and shall contain provision for notification of
the Holders thirty (30) days prior to the termination of such policy. At the
request of the Majority Holders, copies of all such policies, or certificates
evidencing the same, shall be deposited with the Holders. If any Grantor fails
to effect and keep in full force and effect such insurance or fail to pay the
premiums when due, the Majority Holders may (but shall not be obligated to) do
so for the account of such Grantor. The Majority Holders are irrevocably
appointed attorney-in-fact of each Grantor to endorse any draft or check which
may be payable to each Grantor in order to collect the proceeds of such
insurance. Unless an Event of Default has occurred and is continuing, the
Holders will turn over to each Grantor the proceeds of any such insurance
collected by the Holder on the condition that each Grantor apply such proceeds
either (i) to the repair of damaged Equipment, Inventory or Fixtures, or (ii) to
the replacement of destroyed Equipment, Inventory or Fixtures with Equipment,
Inventory or Fixtures of the same or similar type and function and of at least
equivalent value (in the sole judgment of the Majority Holders), provided such
replacement Equipment, Fixtures or Inventory is made subject to the security
interest created by this Agreement and constitutes a first lien security
interest in the Equipment, Inventory and Fixtures subject only to Permitted
Liens and other security interests permitted under this Agreement, including
under the New Note, and is perfected by the filing of financing statements in
the appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest. Any balance of insurance proceeds remaining in the possession of the
Holders after the Company shall have performed the Obligation under this
Agreement shall be paid over to the applicable Grantor or its order.

 

7. Maintenance and Repair.

 

Each Grantor shall maintain the Equipment, Inventory and Fixtures, and every
portion thereof, in good condition, repair and working order, reasonable wear
and tear alone excepted, and shall pay and discharge all taxes, levies and other
impositions assessed or levied thereon as well as the cost of repairs to or
maintenance of the same. If any Grantor fails to do so, the Holders may (but
shall not be obligated to) pay the cost of such repairs or maintenance and such
taxes, levies or impositions for the account of such Grantor, and the Grantor
shall be responsible to reimburse the Holders for such expense.

 



 10

  



 

8. Preservation of Rights against Third Parties; Preservation of Collateral in
Holders’ Possession.

 

Until such time as the Holders exercise their right to effect direct collection
of the Accounts and the Chattel Paper and to effect the enforcement of each
Grantor’s contract rights, each Grantor assumes full responsibility for taking
any and all commercially reasonable steps to preserve rights in respect of the
Accounts and the Chattel Paper and their contracts against prior parties. The
Holders shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Holders take such action for that purpose as the relevant Grantor
shall request in writing, provided that such requested action shall not, in the
judgment of the Holders, impair the Holders’ security interest in the Collateral
or its right in, or the value of, the Collateral, and provided further that the
Holders receive such written request in sufficient time to permit the Holders to
take the requested action.

 

9. Event of Default and Remedies.

 

(a) If the Event of Default shall occur or shall exist, the Majority Holders may
then or at any time thereafter, so long as such default shall continue,
foreclose the lien or security interest in the Collateral in any way permitted
by law, or upon twenty (20) days’ prior written notice to the relevant Grantor,
sell any or all Collateral at private sale at any time or place in one or more
sales, at such price or prices and upon such terms, either for cash or on
credit, as the Majority Holders, in their sole discretion, may elect, or sell
any or all Collateral at public auction, either for cash or on credit, as the
Majority Holders, in their sole discretion, may elect, and at any such sale, the
Majority Holders, on behalf of the Holders, may bid for and become the Buyer of
any or all such Collateral. Pending any such action the Majority Holders may
liquidate the Collateral.

 

(b) If the Event of Default shall occur or shall exist, the Majority Holders may
then, or at any time thereafter, so long as such default shall continue, grant
extensions to, or adjust claims of, or make compromises or settlements with,
debtors, guarantors or any other parties with respect to Collateral or any
securities, guarantees or insurance applying thereon, without notice to or the
consent of any Grantor, without affecting each Grantor’s liability under this
Agreement. Each Grantor waives notice of acceptance, of nonpayment, protest or
notice of protest of any Accounts or Chattel Paper, any of its contract rights
or Collateral and any other notices to which each Grantor may be entitled.

 

(c) If the Event of Default shall occur or shall exist and be continuing, then
in any such event, the Majority Holders shall have such additional rights and
remedies in respect of the Collateral or any portion thereof as are provided by
the Code and such other rights and remedies in respect thereof which they may
have at law or in equity or under this Agreement, including without limitation
the right to enter any premises where Equipment, Inventory and/or Fixtures are
located and take possession and control thereof without demand or notice and
without prior judicial hearing or legal proceedings, which each Grantor
expressly waives.

 



 11

  



  

(d) The Majority Holders shall apply the Proceeds of any sale or liquidation of
the Collateral, and, subject to Section 5 hereof, any Proceeds received by the
Majority Holders from insurance, first to the payment of the reasonable costs
and expenses incurred by the Majority Holders in connection with such sale or
collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment to each Secured Party of such Secured Party’s
Subscription Amount, on a pro rata basis, and then to pay the balance, if any,
to the relevant Grantor or as otherwise required by law. If such Proceeds are
insufficient to pay the amounts required by law, the Grantors shall be liable
for any deficiency.

 

(e) Upon the occurrence of any Event of Default, each Grantor shall promptly
upon written demand by the Majority Holders assemble the Equipment, Inventory
and Fixtures and make them available to the Holders at a place or places to be
designated by the Majority Holders. The rights of the Majority Holders under
this paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to them is of the essence of this Agreement and the Majority Holders
may, at their election, enforce such right by an action in equity for injunctive
relief or specific performance, without the requirement of a bond.

 

10. Defeasance.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
earliest to occur of (a) the Company either (i) obtaining 250,000 active
subscribers to CÜR Music, or (ii) consummating a qualified offering of at least
$10,000,000 (excluding the capital raised in the Offering) in equity securities
or securities convertible into or exercisable for equity securities, or (b) with
respect to any Secured Party, when such Secured Party shall have either
converted any Unit Shares (or securities received in exchange for the Unit
Shares in connection with the Combination Transaction) or exercised any Unit
Warrants (or securities received in exchange for the Unite Warrants in
connection with the Combination Transaction), this Agreement shall terminate and
be of no further force and effect and the Holders shall thereupon terminate
their security interest in the Collateral. Until such time, however, this
Agreement shall be binding upon and inure to the benefit of the parties, their
successors and assigns, provided that, without the prior written consent of the
Majority Holders, no Grantor may assign this Agreement or any of its rights
under this Agreement or delegate any of its duties or obligations under this
Agreement and any such attempted assignment or delegation shall be null and
void. This Agreement is not intended and shall not be construed to obligate the
Holders to take any action whatsoever with respect to the Collateral or to incur
expenses or perform or discharge any obligation, duty or disability of any
Grantor.

 



 12

  



  

11. Miscellaneous.

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 

(b) No failure or delay on the part of the Holders in exercising any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof or of any other right, remedy, power or privilege of the Holders under
this Agreement or any of the other Transaction Documents; nor shall any single
or partial exercise of any such right, remedy, power or privilege preclude any
other right, remedy, power or privilege or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges of the Holders under this Agreement and the other
Transaction Documents are cumulative and not exclusive of any rights or remedies
which they may otherwise have.

 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

If to Company or any other Grantor:

 

At the address for the Company set forth in the Purchase Agreement.

 

If to the Holder:

 

At the address for such Holder set forth in the Holder’s signature page to the
Purchase Agreement or the address otherwise communicated by such Holder to the
Company in writing for such notice purposes.

 



 13

  



 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

 

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holders’ security interest in the Collateral,
and the rights, duties and obligations of the Holders and each Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of Delaware and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

 14

  

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.

 

 



GRANTORS:CUR HOLDINGS, INC., a Delaware corporation    By:

 

Name:

William F. Duker

  Title:

President

     

 

 

 

 

 

CÜR MEDIA, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Brophy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CUR MEDIA, LLC,

a Connecticut limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Brophy

 

 

Title:

President

 



 

 

[SECURED PARTIES SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE

TO THE PURCHASE AGREEMENT, OR, IN THE CASE OF THE PLACEMENT AGENT, OR ITS
DESIGNESS,
BY EXERCISING PLACEMENT AGENT WARRANTS TO PURCHASE PREFERRED STOCK UNITS]

 

 

15

 

 